IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PATRICIA PUJOLS,                         : No. 417 EAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
GOOD SHEPHERD REHABILITATION             :
NETWORK,                                 :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.